Citation Nr: 1241168	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In April 2009, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009)(Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA outpatient treatment records, and lay statements and testimony from the Veteran, which will be discussed below.  Although in the November 2010 supplemental statement of the case, the RO appeared to consider evidence of a 1994 audiogram showing no hearing loss and a 2002 audiogram showing some hearing loss, and those documents do not appear to be in the claims file, the Board finds that remand for those documents is not necessary or beneficial to the Veteran because they do not further prove his claim.  To the contrary, they only weigh against his claim because they show no continuity of hearing loss, but rather hearing loss beginning decades after separation from service.  Moreover, they are not evidenced by the supplemental statement of the case, and thus it is unclear if they even exist.  Thus, there is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In June 2009, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner provided an adequate rationale with support from the claims file.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley  v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 .... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On audiometric testing conducted for induction purposes in August 1965, pure tone findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
5
LEFT
20
10
10
5
5

On audiometric testing conducted for insurance purposes in July 1967, pure tone findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
20
LEFT
30
25
25
-
20

(Service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  

On audiometric testing conducted for separation purposes in June 1968, pure tone findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
5
-
0
LEFT
0
-5
5
-
10

No hearing loss or hearing defect was diagnosed.

Post-service treatment records reflect that in February 2008, the Veteran reported extensive noise exposure while working for a car manufacturing company for 35 years.   He used ear plugs while working, however, in his last years he worked in a stamping plant with excessive noise exposure despite hearing protection.  He had noticed a gradual onset of hearing loss over the past several years.  He also noted tinnitus most noticeable in the left ear, especially when quiet, over the previous six months.  The diagnosis was sensorineural hearing loss, bilaterally, likely a combination of noise-induced trauma as well as pesbycusis.  

On June 2009 VA examination, the Veteran reported that while in service, he worked in transportation and drove heavy tractor trailers carrying supplies.  He then worked as a machinist for 20 years using mandatory hearing protection.  He stated that he worked in a warehouse/ packing facility for a number of years without hearing protection.  He reported occasional hunting throughout his life for which he used hearing protection most of the time.  He reported a ringing in his left ear for a couple of years that was getting worse and moving to his right ear.  Audiometric testing met the requirements for a disability for VA purposes.  After reviewing the claims file, including the service treatment records, the examiner concluded that it was less likely than not that the Veteran's hearing loss and/or tinnitus was related to his service.  The examiner explained that the Veteran's entrance, insurance, and separation examinations showed normal hearing thresholds.  The Veteran did not report tinnitus until the last decade or less.  The Veteran's hearing loss and tinnitus was more likely due to his occupational noise exposure and aging, as demonstrated by his private treatment records.

At a November 2010 hearing before a decision review officer, the Veteran reported that he noticed hearing loss and tinnitus during service when he would come home at night from driving tractor trailers, however, by the next morning, the symptoms would have resolved.  He noticed that his tinnitus had worsened in the previous two to three years.  He wore ear plugs during service but did not think they protected his ears.  He was also exposed to mortars and artillery noise.  

As detailed, service treatment records are negative for hearing loss and tinnitus, and the Veteran's hearing was normal during audiometric testing conducted at service separation in July 1968.  While the lack of in-service findings of complaints or diagnoses of hearing loss and tinnitus in service does not preclude a finding of service connection, as detailed, hearing loss and tinnitus was not shown until 2008, thus approximately 40 years after separation from service.  As detailed, the February 2008 private record reflects the Veteran's report of difficulty hearing for the past two or three years, approximately 40 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss or tinnitus for many years after discharge from service or of persistent symptoms of hearing loss and tinnitus between service-discharge and 2008, and an absence of any objective evidence of hearing loss or tinnitus for approximately 40 years after discharge from service.  The lack of any evidence of continuing hearing loss and tinnitus for many years between the period of active duty and the initial findings or documented complaints of hearing loss and tinnitus weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Likewise, a June 2009 VA examiner reviewed the claims folder, including service treatment records and examination reports, and post-service medical evidence which reflected interviews with the Veteran and findings of hearing loss.  As detailed, the examiner opined that the Veteran's current hearing loss and tinnitus are not due to military noise exposure based on review of the claims folder, to include normal hearing found on separation from service, a lengthy history of occupational and recreational noise exposure, and age which could account for his hearing loss and tinnitus.  The opinion of the June 2009 VA examiner leads to a finding that the Veteran's hearing loss and tinnitus are less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334  (1998).  Given that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and tinnitus, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2)(Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving as a heavy vehicle driver in the Army. The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss and tinnitus were not shown until decades after separation from service.  The June 2009 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss and tinnitus are not due to noise exposure in service. 

To the extent the Veteran is claiming tinnitus and difficulty hearing since service, he is competent to attest to this.  However, this is not consistent with the reported history in 2008 of a gradual onset of hearing loss over the past several years and tinnitus over the past 6 months.  The Board does not find credible, convincing evidence of continuity of hearing loss or tinnitus since service. 

The negative clinical and documentary evidence post service for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence. The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss and tinnitus. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


